UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 12, 2013 HAMPSHIRE GROUP, LIMITED (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-20201 (Commission File Number) 06-0967107 (I.R.S. Employer Identification No.) 114 W. 41st Street, New York, New York (Address of principal executive offices) (Zip code) (864) 231-1200 (Registrant’s telephone number including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐
